DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5 January 2021 is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim limitation “a signal processing unit…performing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The written description discloses that the corresponding structure for performing the entire claimed function is a generic CPU (paragraph [0080]), therefore the limitation is a computer-implemented means-plus-function limitation.  To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.  Thus the structure corresponding to a 35 U.S.C 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999).  The specification does not disclose an algorithm associated with the CPU for performing the functionality of the claimed “signal processing unit” (Figure 5, S06 is a single step in the overall method, which is an algorithm itself for the specific “signal processing unit” functionality.  See MPEP § 2181 II.B.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-32 are rejected due to their dependency from claim 1.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 33 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe (US 2011/0165911).

Regarding claim 1, Rowe discloses an integrated spectrum sensing device, comprising:
an optical unit (Figure 2, 113 – detection optics are “an optical unit”);
a fingerprint sensing array being optically coupled to the optical unit (Figure 2, 115 – digital array) and comprising multiple spectrum detecting units (An array has multiple units) receiving light from a finger through the optical unit to detect spectrum distributions or variations outputted from the finger to obtain multiple sets of 
a signal processing unit being electrically coupled to the spectrum detecting units and performing measurement domain analysis according to the sets of heterogeneous spectrum data to judge whether the finger is real (Paragraph [0043], optical TIR fingerprint reader is a signal processing unit.).

Regarding claim 4, Rowe discloses the integrated spectrum sensing device according to claim 1, wherein the measurement domain analysis comprises: analyzing relationships between multiple intensities of the sets of heterogeneous spectrum data (Paragraphs [0042]-[0043], “magnitude” and “relative amounts” are “multiple intensities”).

Regarding claim 33, this claim is rejected under the same rationale as claim 1.

Regarding claim 36, this claim is rejected under the same rationale as claim 4.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5, 30-32, 34-35, 37 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2011/0165911) in view of Manku et al. (US 9,143,968).

Regarding claim 2, Rowe discloses the integrated spectrum sensing device according to claim 1.
Rowe fails to teach wherein the measurement domain analysis comprises: 

Manku et al. disclose of analyzing spectrum variations in a time domain (Column 3, lines 60-64).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Rowe performs the same function as it does separately of performing the measurement domain analysis, and Manku et al. performs the same function as it does separately of providing time domain analysis.
Therefore, one of ordinary skill in the art at the time the invention was made could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in analyzing spectrum variations of the sets of heterogeneous spectrum data in a time domain.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3, Rowe discloses the integrated spectrum sensing device according to claim 1.
Rowe fails to teach wherein the measurement domain analysis comprises: 
analyzing spectrum variations of the sets of heterogeneous spectrum data in a spatial domain.

Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Rowe performs the same function as it does separately of performing the measurement domain analysis, and Manku et al. performs the same function as it does separately of providing spatial domain analysis.
Therefore, one of ordinary skill in the art at the time the invention was made could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in analyzing spectrum variations of the sets of heterogeneous spectrum data in a spatial domain.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 5, this claim is rejected under the same rationale as claims 3 and 4.

Regarding claim 30, this claim is rejected under the same rationale as claim 3.

Regarding claim 31, this claim is rejected under the same rationale as claim 4.

Regarding claim 32, this claim is rejected under the same rationale as claim 5.

Regarding claim 34, this claim is rejected under the same rationale as claim 2.

Regarding claim 35, this claim is rejected under the same rationale as claim 3.

Regarding claim 37, this claim is rejected under the same rationale as claim 5.

Regarding claim 47, this claim is rejected under the same rationale as claim 3.

Regarding claim 48, this claim is rejected under the same rationale as claim 4.

Regarding claim 49, this claim is rejected under the same rationale as claim 5.

Claims 6-9 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2011/0165911) in view of He et al. (US 2019/0026527).

Regarding claim 6, Rowe discloses the integrated spectrum sensing device according to claim 1.
Rowe et al. fail to teach wherein the signal processing unit comprises a sensing region selector being electrically coupled to the fingerprint sensing array, and selecting a sensing region of the fingerprint sensing array according to a touch event signal to 
He et al. disclose wherein a signal processing unit comprises a sensing region selector (Figure 4B, 704) being electrically coupled to the fingerprint sensing array (Figure 4B, 704 is coupled to 702.), and selecting a sensing region of the fingerprint sensing array according to a touch event signal to enable the fingerprint sensing array to generate data corresponding to the sensing region (Paragraph [0090], block 702 is “selected” when a finger is touching to generate fingerprint data.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the touching teachings of He et al. in the integrated spectrum sensing device taught by Rowe.  The motivation to combine would have been in order to provide the integrated spectrum sensing device in a mobile device comprising a display in which the fingerprint sensing is provided based on touch so as to provide increased functionality while saving power by performing the fingerprint operation only during touching.

Regarding claim 7, Rowe discloses the integrated spectrum sensing device according to claim 1.
Rowe et al. fail to teach the integrated spectrum sensing device further comprising a display being electrically coupled to the signal processing unit and providing illumination light to illuminate the finger, so that the finger outputs the light received by the spectrum detecting units, wherein the fingerprint sensing array is disposed under the display.

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the display teachings of He et al. in the integrated spectrum sensing device taught by Rowe.  The motivation to combine would have been in order to provide the integrated spectrum sensing device in a mobile device comprising a display in which the fingerprint sensing is provided based on touch so as to provide increased functionality while saving power by performing the fingerprint operation only during touching (See He et al., paragraph [0090].).

Regarding claim 8, Rowe and He et al. disclose the integrated spectrum sensing device according to claim 7, wherein the display is a LCD, an OLED display or a micro LED display (He et al.: Paragraph [0083], LCD).

Regarding claim 9, Rowe and He et al. disclose the integrated spectrum sensing device according to claim 7 being a mobile device (He et al.: Figure 4A), wherein the signal processing unit functions as a CPU of the mobile device (He et al.: Figure 4B, 705), and performs controlling and signal processing on the fingerprint sensing array and the display (He et al.: Paragraph [0090].).

Regarding claim 38, this claim is rejected under the same rationale as claim 6.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2011/0165911) in view of Ma et al. (US 2007/0283428).

Regarding claim 10, Rowe discloses the integrated spectrum sensing device according to claim 1.
Rowe fails to teach the integrated spectrum sensing device being electrically coupled to a host, wherein the signal processing unit is electrically coupled to a CPU of the host, and the CPU is electrically coupled to a display of the host and controls operations of the display and the signal processing unit.
Ma et al. disclose a device coupled to a host, wherein a signal processing unit is electrically coupled to a CPU of the host, and the CPU is electrically coupled to a display of the host and controls operations of the display and the signal processing unit (Figure 2 shows a host computer 9A and a device 10A coupled to the host, thus the signal processing unit 2A would be coupled with CPU of the host computer [computers have CPUs] and the host computer would control the display 6A of the host and signal processing unit 2A of device 10A.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the host teachings of Ma et al. and apply them to the integrated spectrum sensing device taught by Rowe.  The motivation to combine would have been in order to provide the processing off of the .

Claims 11, 14, 16, 39, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2011/0165911) in view of Angelo et al. (US 6,952,489).

Regarding claim 11, Rowe discloses the integrated spectrum sensing device according to claim 1.
Rowe fails to teach wherein the fingerprint sensing array senses a sensing region at a first time and a second time to obtain the sets of heterogeneous spectrum data, and the signal processing unit analyzes spectrum variations of the sets of heterogeneous spectrum data at the first time and the second time to judge whether the finger is real, wherein a first pressure of the finger directly or indirectly contacting the fingerprint sensing array at the first time is higher than a second pressure of the finger directly or indirectly contacting the fingerprint sensing array at the second time.
Angelo et al. disclose wherein a fingerprint sensing array senses a sensing region at a first time and a second time to obtain fingerprint data, and the signal processing unit analyzes the data at the first time and the second time to judge whether the finger is real, wherein a first pressure of the finger directly or indirectly contacting the fingerprint sensing array at the first time is higher than a second pressure of the finger directly or indirectly contacting the fingerprint sensing array at the second time (Column 2, lines 24-44 “comparing successive images” and “constantly varying slightly due to changing pressure” thus clearly pressure at the first time and the second 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the pressure teachings of Angelo et al. in the integrated spectrum sensing device taught by Rowe.  The motivation to combine would have been in order to enhance and improve the determination of whether the finger is real.

Regarding claim 14, please refer to the rejection of claim 11, and furthermore Rowe and Angelo et al. also disclose the integrated spectrum sensing device according to claim 1, wherein the fingerprint sensing array senses different positions of a sensing region to obtain the sets of heterogeneous spectrum data, and the signal processing unit analyzes spectrum variations of the sets of heterogeneous spectrum data at the different positions to judge whether the finger is real (Angelo et al.: Column 2, lines 24-44, “constantly varying slightly due to changing pressure and motion” thus clearly motions indicate that there are different sensing positions at a first time and a second time due to the varying.).

Regarding claim 16, please refer to the rejection of claims 11 and 14, and furthermore Rowe and Angelo et al. also disclose wherein the signal processing unit analyzes spectrum variations of the sets of heterogeneous spectrum data corresponding to one or both of the first time and the second time at different positions to judge whether the finger is real (Paragraphs [0042]-[0043] of Rowe in the 

Regarding claim 39, this claim is rejected under the same rationale as claim 11.

Regarding claim 42, this claim is rejected under the same rationale as claim 14.

Regarding claim 44, this claim is rejected under the same rationale as claim 16.

Claims 17-18 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2011/0165911) in view of Rommel (US 9,524,416).

Regarding claim 17, Rowe discloses the integrated spectrum sensing device according to claim 1, wherein the fingerprint sensing array further comprises multiple light sensing cells (Figure 2, 115, and array has multiple light sensing cells.) and that the light sensing cells sense a fingerprint of the finger through the optical unit to obtain a fingerprint image (Figure 2, 115 senses the fingerprint through 113). 
Rowe fails to teach wherein the spectrum detecting units comprise multiple spectrum sensing cells and multiple neighboring heterogeneous spectrum separating cells covering the spectrum sensing cells, so that the spectrum sensing cells corresponding to the heterogeneous spectrum separating cells sense the finger through the optical unit and the heterogeneous spectrum separating cells, and that the light 
Rommel discloses wherein a fingerprint sensing array further comprises multiple light sensing cells (Figure 2a and 4b, 204 of 202), the spectrum detecting units comprise multiple spectrum sensing cells and multiple neighboring separating cells covering the spectrum sensing cells (Figure 4b and column 7, line 64 to column 8, line 5. Figure 4b, 410a, 410b, 412a and 412b covers the cells of the chip 202 shown in Figure 4a.), so that the spectrum sensing cells corresponding to the separating cells sense the finger through the optical unit and the separating cells (Figure 4b).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the multiple neighboring separating cells taught by Rommel in the integrated spectrum sensing device taught by Rowe such that the separating cells are “heterogeneous spectrum” separating cells.  The motivation to combine would have been in order to provide for easily separation of the wavelengths to the sensor, thus improving the spectrum sensing.

Regarding claim 18, please refer to the rejection of claim 17, and furthermore Rommel also discloses wherein each of the heterogeneous spectrum separating cells is a surface plasmonic spectrum separator or a diffraction grating spectrum separator (Figure 4b, 410a-b and 412a-b are diffraction grating spectrum separators. See column 7, line 64 to column 8, line 5.).

Regarding claim 25, please refer to the rejection of claim 17, and furthermore Rowe and Rommel fail to explicitly teach wherein multiple ones of the spectrum sensing cells correspondingly receive light from one of the heterogeneous spectrum separating cells.
However, it would have been an obvious design choice to “one of ordinary skill” in the art before the effective filing date of the claimed invention to allow for multiple ones of the spectrum sensing cells to receive light from one of the heterogeneous spectrum separating cells since there were a finite number of identified and predictable potential solutions to the possible ratio of sensing cells to separating cells, i.e. one sensing cell to multiple separating cells, one sensing cell to one separating cell, or multiple sensing cells to one separating cell.  One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since it would require mere design choice based upon design constraints and device functionality.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 26, please refer to the rejection of claim 17, and furthermore Rommel also discloses wherein neighboring two of the heterogeneous spectrum separating cells are arranged in a direct neighboring manner in a diagonal direction, a transversal direction or a longitudinal direction (Figure 4b shows a “longitudinal direction”).

Regarding claim 27, please refer to the rejection of claim 17, and furthermore Rommel also discloses wherein neighboring two of the heterogeneous spectrum separating cells cover an actual fingerprint image with a range smaller than one half of a minimum cycle of the fingerprint (Figure 4B, the 2 of 412 are clearly smaller than one half the size of what the fingerprint image will be.).

Regarding claim 28, please refer to the rejection of claim 17, and furthermore Rowe and Rommel fail to explicitly teach wherein neighboring two of the heterogeneous spectrum separating cells cover an actual fingerprint image with a range smaller than 100 microns.
However, it would have been an obvious design choice to “one of ordinary skill” in the art before the effective filing date of the claimed invention to make neighboring two of the heterogeneous spectrum separating cells cover an actual fingerprint image with a range smaller than 100 microns since there were a finite number of identified and predictable potential sizes based upon the size and design constraints of the fingerprint sensor.  One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since it would require mere design optimization.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 19 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2011/0165911) in view of Corcoran et al. (US 2009/0046903).

Regarding claim 19, Rowe discloses the integrated spectrum sensing device according to claim 1.
Rowe fails to teach wherein intensities of the sets of heterogeneous spectrum data comprise a first intensity and a second intensity, and it is judged whether the finger is real according to a ratio of the first intensity to the second intensity, wherein the first intensity and the second intensity represent intensities of heterogeneous spectrums of a virtual identical portion of the finger.
Corcoran et al. disclose wherein intensities of sets of heterogeneous spectrum data comprise a first intensity and a second intensity, and a ratio of the first intensity to the second intensity is judged, wherein the first intensity and the second intensity represent intensities of heterogeneous spectrums of a virtual identical portion of the finger (Paragraph [0065], ratio of blue vs green is calculated [judged], i.e. heterogeneous spectrum data, of a virtual identical portion of the finger.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the ratio teachings of Corcoran et al. in the integrated spectrum sensing device of Rowe so as to use the ratio of intensities in the judgment on whether the finger is real.  The motivation to combine would have been in order to improve the determination of whether the finger is real by ensuring the proper identification of the location of the finger in the image.

Regarding claim 46, this claim is rejected under the same rationale as claim 19.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2011/0165911) in view of Corcoran et al. (US 2009/0046903) and further in view of Yokoyama et al. (US 2008/0037001).

Regarding claim 20, Rowe and Corcoran et al. disclose the integrated spectrum sensing device according to claim 19, wherein it is judged whether the finger is real according to the ratio of the first intensity to the second intensity (Corcoran et al.: Paragraph [0065], ratio of blue vs green is calculated [judged], i.e. heterogeneous spectrum data, of a virtual identical portion of the finger, where in combination this determining for where the finger is located would be used in the judgment of Rowe for determining whether the finger is real.).
Rowe and Corcoran et al. fail to teach wherein the intensities further comprise a third intensity.
Yokoyama et al. discloses of utilizing first, second and third intensity (Paragraph 0013]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the third intensity teachings of Yokoyama et al. in the judgement of whether the finger is real as taught by the combination of Rowe and Corcoran et al. such that it is judged whether the finger is real according to the ratio of the first intensity to the second intensity and a ratio of the second intensity to the third intensity.  The motivation to combine would have been in order to an increased amount of intensities for the determination so as to improve the accuracy of the determination.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2011/0165911) in view of Suwald (US 2018/0012056).

Regarding claim 29, Rowe discloses the integrated spectrum sensing device according to claim 28.
Rowe fails to teach wherein the signal processing unit increases a sensitivity, an integration time or a gain of one of the spectrum sensing cells corresponding to the heterogeneous spectrum separating cells to compensate one of multiple intensities of the sets of heterogeneous spectrum data.
Suwald discloses wherein a signal processing unit increases a sensitivity, an integration time or a gain of one of the cells to compensate intensities of detection data (Paragraph [0073] teaches of increasing the sensitivity for the whole device and thus for one of the cells, where increasing the sensitive would compensate the intensities.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the increase in sensitivity teachings of Suwald in the spectrum sensing device as taught by Rowe such the signal processing unit increases in sensitivity of one of the spectrum sensing cells corresponding to the heterogeneous spectrum separating cells to compensate one of multiple intensities of the sets of heterogeneous spectrum data.  The motivation to combine would have been in order to improve the detection of the fingerprint signals in the integrated spectrum sensing device.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2011/0165911) in view of Shin et al. (US 2014/0286548).

Regarding claim 45, Rowe discloses the integrated real-finger spectrum sensing method according to claim 33.
Rowe fails to teach wherein in the step (b), one or multiple mathematical combinations of multiple intensities of the sets of heterogeneous spectrum data are analyzed to judge whether the finger is real.
Shin et al. disclose of analyzing one or multiple mathematical combinations of multiple intensities of data to judge whether the finger is real (Paragraph [0015], fake fingerprint module has a brightness value acquiring unit to acquire brightness values [intensity] and then function values are calculated and then add them and determine whether a finger is real [faked fingerprint]., i.e. the summing of the function values is a “mathematical combination” as claimed.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to add the teachings of Shin et al. in the 
integrated real-finger spectrum sensing method taught by Rowe.  The motivation to combine would have been in order to further improve upon the determination of whether the fingerprint is real by providing a method/system which is robust to the change in degree of contact (See paragraph [0010] of Shin et al.).

Allowable Subject Matter

Claims 40-41 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-13, 15 and 21-24 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for indicating allowable subject matter in claim 12 is that the claim recites “wherein the signal processing unit analyzes whether level variations of the sets of heterogeneous spectrum data at a wavelength ranging from 380 nm to 580 nm reach a predetermined level to judge whether the finger is real” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The primary reason for indicating allowable subject matter in claim 13 is that the claim recites “wherein the signal processing unit analyzes whether position variations of the sets of heterogeneous spectrum data in a CIE 1931 color space reach a predetermined offset to judge whether the finger is real” which, in combination with the 
Claim 15 is objected to for the same reasons as claim 13.
The primary reason for indicating allowable subject matter in claim 21 is that the claim recites “wherein the heterogeneous spectrum separating cells at least define a first block and one or multiple second blocks disposed beside the first block, the first block has one or multiple central ratios, and the one or multiple second blocks have one or multiple peripheral ratios, so that it is judged whether the finger is real according to the one or multiple central ratios and the one or multiple peripheral ratios” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 22-24 are indicated as having allowable subject matter to due to their dependency from claim 21.
Claim 40 is objected to for the same reasons as claim 12.
Claim 41 is objected to for the same reasons as claim 13.
Claim 43 is objected to for the same reasons as claim 15.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yao et al. (US 2020/0097696) disclose of determining whether a finger is real using a ratio of an intensity of optical signals (See paragraph [0111], for example).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






16 February 2022